Order entered June 4, 2013




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-12-00199-CV

            BOARD OF ADJUSTMENT OF THE CITY OF DALLAS, Appellant

                                                V.

               BILLINGSLEY FAMILY LIMITED PARTNERSHIP, Appellee

                          On Appeal from the 193rd Judicial District Court
                                       Dallas County, Texas
                              Trial Court Cause No. DC-10-14095-L

                                             ORDER
        We GRANT appellant’s May 24, 2013 motion for leave to file a reply to appellee’s post-

submission brief. Appellant’s reply brief received on May 24, 2013 is ORDERED filed as of

the date of this order.


                                                       /s/   DAVID EVANS
                                                             JUSTICE